Form certmail

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                          701 Broadway Room 170
                                            Nashville, TN 37203
                         Adversary Proceeding No.: 3:19−ap−90182
                     Related Bankruptcy Proceeding No.: 3:19−bk−05112



In re: Debtor : Aaron Branson


Plaintiff : AARON WELLS


    vs


Defendant : Aaron Branson




                                      CERTIFICATE OF MAILING


    I hereby certify a true copy of the Remark was mailed postage prepaid to the party or parties listed below,
on 12/11/19.

AARON WELLS
JESSICA WELLS
111 SWEETHAVEN COURT
FRANKLIN TN 37069

Dated: 12/11/19                                         TERESA C. AZAN
                                                        Clerk, U.S. Bankruptcy Court

                                                        BY: /s/ amd
                                                        Deputy Clerk
